DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's amendments filed on 14 July 2022 have been entered.  Claims 1, 9, and 17 have been amended.  No claims have been canceled.  No claims have been added.  Claims 1, 3-9, 11-17, and 19-24 are still pending in this application, with claims 1, 9, and 17 being independent.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-9, 11-17, and 19-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Woop et al. (US Pub. 2018/0286103), hereinafter Woop, in view of Clarberg et al. (US Pub. 2012/0293515), hereinafter Clarberg, and further in view of Waechter et al. (US Pub. 2009/0167763), hereinafter Waechter.
Regarding claim 1, Woop discloses a method comprising: generating a bounding volume hierarchy (BVH) comprising hierarchically-arranged BVH nodes based on input primitives, at least one BVH node comprising one or more child nodes (Abstract: graphics processing apparatus comprising bounding volume hierarchy (BVH) construction circuitry to perform a spatial analysis and temporal analysis related to a plurality of input primitives and responsively generate a BVH comprising spatial, temporal, and spatial-temporal components that are hierarchically arranged, wherein the spatial components include a plurality of spatial nodes with children, the spatial nodes bounding the children using spatial bounds, and the temporal components comprise temporal nodes with children, the temporal nodes bounding their children using temporal bounds and the spatial-temporal components comprise spatial-temporal nodes with children); determining motion values for a quantization grid based on motion values of the one or more child nodes of the at least one BVH node (Paragraphs [0238]-[0240]: different forms of spatial bounding nodes are supported (e.g., single AABB, linearly interpolated AABB, and oriented bounding boxes) then the build code can furthermore decide which of those node types to pick based on the trade-off in memory to store this node (or cost to process the node) vs expected chance of hitting this node. For example, in a region where there is zero to very low motion the builder may decide to create a single AABB node (or, in case of a highly oriented geometry such as hair, a single OBB); while in other regions it may use linearly interpolated bounds. Similarly, if a subtree is built over more than one time segment (which is perfectly possible), that subtree may use a single AABB that bounds motion over the entirety of those multiple time segments, and may only switch to linearly interpolated AABBs once a subtree only encodes a single time interval… linear bounding boxes stored in the nodes works by linearly interpolating them to the time t stored in the ray. If the nodes also store time intervals, we additionally check if the ray falls into the time interval, to decide whether we need to traverse the subtree. When time split nodes are present, these nodes do not perform spatial bounding tests, but only check the stored time intervals; Paragraphs [0242]-[0243]: order to save BVH memory consumption, we could quantize the lower and upper bounds in a BVH node, e.g. using 8-bit values. Therefore we need to store the maximum extent of the combined lower and upper bounds (of all children) in each dimension. The lower and upper bounds per child are now expressed relative to this maximum extent, and store as quantized values…the time split nodes can use a compressed /quantized form of specifying the time bounds. In the extreme case of having a fixed, and relatively small number of time segments this could be done with only a few bits to specify the respective begin/end time interval IDs); and mapping linear bounds of each of the child nodes to the quantization grid, wherein the linear bounds of each of the child nodes are to be mapped to the quantization grid at a specific time, and wherein mapping a linear bound of a child node of the child nodes to the quantization grid comprises obtaining a residual motion of the child node (Paragraphs [0222]-[0223]: Bounds L0 and L1 are stored, such that linearly blending these bounds with the normalized time t'=(t-t0)/(t1-t0) encloses the child at time t. Here t0 to t1 is the time-segment belonging to the child bounded with L0 and L1… Bounds G0 and G1 may be stored, such that linearly blending these bounds with the global time t encloses the child at time t; Paragraphs [0234]-[0238]: find linear upper bounds for a sequence of values a0, . . . , a_t, a start value b0 at t0 is chosen and an end value b1 at t1 is chosen, such as b0=a_0 and b1=a_t for instance. When linearly interpolated, these two values make a line. The line will typically not be an upper bound of all values a_i. However, the line can be corrected by moving it upward until it is an upper bound…different forms of spatial bounding nodes are supported (e.g., single AABB, linearly interpolated AABB, and oriented bounding boxes) then the build code can furthermore decide which of those node types to pick based on the trade-off in memory to store this node (or cost to process the node) vs expected chance of hitting this node. For example, in a region where there is zero to very low motion the builder may decide to create a single AABB node (or, in case of a highly oriented geometry such as hair, a single OBB); while in other regions it may use linearly interpolated bounds. Similarly, if a subtree is built over more than one time segment (which is perfectly possible), that subtree may use a single AABB that bounds motion over the entirety of those multiple time segments, and may only switch to linearly interpolated AABBs once a subtree only encodes a single time interval; Paragraphs [0242]-[0243]: order to save BVH memory consumption, we could quantize the lower and upper bounds in a BVH node, e.g. using 8-bit values. Therefore we need to store the maximum extent of the combined lower and upper bounds (of all children) in each dimension. The lower and upper bounds per child are now expressed relative to this maximum extent, and store as quantized values…the time split nodes can use a compressed /quantized form of specifying the time bounds. In the extreme case of having a fixed, and relatively small number of time segments this could be done with only a few bits to specify the respective begin/end time interval IDs).
	Woop does not explicitly disclose obtaining a residual motion of the child node by subtracting a motion value for the quantization grid at the specific time, wherein the quantization grid at the specific time is based on grid data at a start location of the quantization grid and an end location of the quantization grid, and a size of the quantization grid that is identical for time during which the quantization grid is in motion.
	However, Clarberg teaches graphics processing and rendering motion blur (Paragraphs [0012]-[0015]), further comprising obtaining a residual motion of the child node by subtracting a motion value for the quantization grid at the specific time (Fig. 2; Fig. 4; Paragraphs [0027]-[0028]: or motion blur rendering, the primitives are assumed to be linearly moving between the start/end times. First, a bounding box, B, is computed for each primitive at t=0 and t=1 (FIG. 4, block 40). This can, for example, be done by taking the minimum and maximum of the vertex positions. Conservative bounds can then be computed at any time t by linear interpolation: B(t)=(1-t)B(0)+tB(1). The data structure is built by hierarchically merging the time-dependent bounding boxes of nearby primitives (FIG. 4, block 42). The merging of two time-dependent bounding boxes is performed by separately merging their respective boxes at t=0 and t=1. The merged box at any t is given by linear interpolation… The algorithm exploits the known tessellation pattern of the tessellator stage (c.f., block 18, FIG. 2) to find primitives that are known implicitly to be spatially nearby. In most cases, all primitives tessellated from a single patch are processed as a group. If the patch contains a large number of primitives, we may divide the primitives into several groups to process only a subset of the primitives at a time. Similarly, it is possible to process several small patches together, if they are spatially nearby), wherein the quantization grid at the specific time is based on grid data at a start location of the quantization grid and an end location of the quantization grid (Fig. 4; Paragraphs [0027]-[0029]: the primitives are assumed to be linearly moving between the start/end times. First, a bounding box, B, is computed for each primitive at t=0 and t=1 (FIG. 4, block 40). This can, for example, be done by taking the minimum and maximum of the vertex positions. Conservative bounds can then be computed at any time t by linear interpolation: B(t)=(1-t)B(0)+tB(1). The data structure is built by hierarchically merging the time-dependent bounding boxes of nearby primitives (FIG. 4, block 42). The merging of two time-dependent bounding boxes is performed by separately merging their respective boxes at t=0 and t=1. The merged box at any t is given by linear interpolation, as before…the bounding boxes are time-dependent 2D screen-space bounds, and in yet another embodiment, they are time-dependent 2D homogeneous bounds (2DH). If interleaved sampling is used, i.e., a small fixed number of discrete times, the bounds may be updated as a preprocess to the current time t). Clarberg teaches that this will reduce motion blur and allow for redundant work to be avoided (Paragraphs [0012]-[0015]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woop with the features above as taught by Clarberg so as to reduce motion blur and allow for redundant work to be avoided as presented by Clarberg.
	Further, Waechter teaches graphics processing and rendering motion blur (Paragraph [0006]), further comprising a size of the quantization grid that is identical for time during which the quantization grid is in motion (Paragraph [0552]: bucket's triangles and the acceleration data structure are kept in a cache of either dynamic (able to grow until no more RAM is available) or fixed user-defined size. The bucket with the largest number of triangles defines the maximum memory footprint. Note that this results for free from the bucket sorting preprocess; Paragraph [0749]: Given the position of a state, it is possible to determine its Z-curve index in a fixed size regular grid by using an inverse mapping from the j-dimensional coordinates to the 1-dimensional index). Waechter teaches that this will allow for massive scenes to be efficiently ray traced (Paragraphs [0550]-[0556]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woop, in view of Clarberg with the features above as taught by Waechter so as to efficiently ray trace as presented by Waechter.
Regarding claim 3, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 1, Woop discloses wherein the one or more child nodes comprise a primitive (Paragraph [0203]: first instance of a primitive assembler 1906 receives vertex attributes from the vertex processing unit 1904, reading stored vertex attributes as needed, and constructs graphics primitives for processing by tessellation control processing unit 1908, where the graphics primitives include triangles, line segments, points, patches, and so forth, as supported by various graphics processing application programming interfaces; Paragraphs [0212]-[0217]: use a single, shared, BVH topology over all time segments, but store multiple bounding volumes (e.g., one per time segment) per node [Gruenschloss et al. 2011, MSBVH: An Efficient Acceleration Data Structure for Ray Traced Motion Blur]. Each node always stores the maximal number of time segments of its children (even if the amount of motion is low), which again results in increased memory consumption. Also, this approach is typically limited to power of two time segments. Further, a single topology cannot be optimal for each time step of some motion…Temporal nodes specify, for each child, a range of time that the subtree of this child will represent. All spatial nodes inside that child's subtree will then only bound space for the primitives' motion in that range of time. Alternatively, rather than using two separate node types a single node type may be used that stores, for each child, both spatial bounds (possibly linearly blended) and temporal bounds).
Regarding claim 4, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 3 Woop discloses wherein the primitive is in motion (Paragraphs [0212]-[0217]: Each node always stores the maximal number of time segments of its children (even if the amount of motion is low), which again results in increased memory consumption…specifically, "time split nodes" are inserted into the BVH hierarchy. Each time split node specifies that each of its children will, from that node on, only encode geometry for a specific sub-range of time, significantly restricting the motion inside this subtree (and ideally allowing this subtree to use linear motion blur), while restricting the use of such nodes to only those regions of the BVH that actually require this time resolution…Temporal nodes specify, for each child, a range of time that the subtree of this child will represent. All spatial nodes inside that child's subtree will then only bound space for the primitives' motion in that range of time. Alternatively, rather than using two separate node types a single node type may be used that stores, for each child, both spatial bounds (possibly linearly blended) and temporal bounds).
Regarding claim 5, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 4 Woop discloses wherein the motion values associated with the one or more child nodes are determined based on motion of the primitive (Paragraph [0217]: Temporal nodes specify, for each child, a range of time that the subtree of this child will represent. All spatial nodes inside that child's subtree will then only bound space for the primitives' motion in that range of time. Alternatively, rather than using two separate node types a single node type may be used that stores, for each child, both spatial bounds (possibly linearly blended) and temporal bounds).
Regarding claim 6, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 3 Woop discloses wherein the primitive comprises a triangle (Paragraph [0203]: first instance of a primitive assembler 1906 receives vertex attributes from the vertex processing unit 1904, reading stored vertex attributes as needed, and constructs graphics primitives for processing by tessellation control processing unit 1908, where the graphics primitives include triangles, line segments, points, patches, and so forth, as supported by various graphics processing application programming interfaces).
Regarding claim 7, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 1 Woop discloses further comprising: performing ray traversal and/or intersection operations in accordance with the quantized bounds of the one or more child nodes to determine one or more intersection points of a ray (Abstract: bounding volume hierarchy (BVH) construction circuitry to perform a spatial analysis and temporal analysis related to a plurality of input primitives and responsively generate a BVH comprising spatial, temporal, and spatial-temporal components that are hierarchically arranged, wherein the spatial components include a plurality of spatial nodes with children, the spatial nodes bounding the children using spatial bounds, and the temporal components comprise temporal nodes with children, the temporal nodes bounding their children using temporal bounds and the spatial-temporal components comprise spatial-temporal nodes with children, the spatial-temporal nodes bounding their children using spatial and temporal bounds; and ray traversal/intersection circuitry to traverse a ray or a set of rays through the BVH in accordance with the spatial and temporal components; Paragraph [0225]: a ray generation module 2204 generates sets of rays which a ray traversal/intersection unit 2206 traverses through the spatial/temporal BVH 2215, using a time attached to the ray. The results may be shaded by a shader 2220 and stored in a frame buffer for display).
Regarding claim 8, Woop, in view of Clarberg, and further in view of Waechter teaches the method of claim 7 Woop discloses further comprising: spawning one or more shaders to perform graphics operations with respect to the one or more intersection points (Paragraphs [0062]-[0063]: thread execution logic 600 includes a shader processor 602, a thread dispatcher 604, instruction cache 606, a scalable execution unit array including a plurality of execution units 608A-608N, a sampler 610, a data cache 612, and a data port 614…the geometry pipeline (e.g., 536 of FIG. 5) can dispatch vertex, tessellation, or geometry shaders to the thread execution logic 600 (FIG. 6) for processing. In some embodiments, thread dispatcher 604 can also process runtime thread spawning requests from the executing shader programs; Paragraph [0068]: the graphics and media pipelines send thread initiation requests to thread execution logic 600 via thread spawning and dispatch logic. Once a group of geometric objects has been processed and rasterized into pixel data, pixel processor logic (e.g., pixel shader logic, fragment shader logic, etc.) within the shader processor 602 is invoked to further compute output information and cause results to be written to output surfaces (e.g., color buffers, depth buffers, stencil buffers, etc.). In some embodiments, a pixel shader or fragment shader calculates the values of the various vertex attributes that are to be interpolated across the rasterized object. In some embodiments, pixel processor logic within the shader processor 602 then executes an application programming interface (API)-supplied pixel or fragment shader program. To execute the shader program, the shader processor 602 dispatches threads to an execution unit; Paragraph [0225]: a ray generation module 2204 generates sets of rays which a ray traversal/intersection unit 2206 traverses through the spatial/temporal BVH 2215, using a time attached to the ray. The results may be shaded by a shader 2220 and stored in a frame buffer for display).
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the machine-readable medium, which is disclosed by Woop, Paragraph [0109]: One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor); thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 14, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 15, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 16, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.
Regarding claim 17, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the graphics processor, which is disclosed by Woop, Fig. 3); thus they are rejected on similar grounds.
Regarding claim 19, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 20, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 21, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 22, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.
Regarding claim 23, the limitations of this claim substantially correspond to the limitations of claim 7; thus they are rejected on similar grounds.
Regarding claim 24, the limitations of this claim substantially correspond to the limitations of claim 8; thus they are rejected on similar grounds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613